Citation Nr: 0709040	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation (DIC) benefits as a remarried widow.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945, from February 1951 to December 1952, and from 
December 1952 to August 1966.  Further, the record reflects 
he had additional service in the National Guard.  He died in 
December 1968, and the appellant is his remarried widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied reinstatement of the appellant's DIC 
benefits.

The appellant provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in May 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in December 1968, and was subsequently awarded DIC 
benefits.

2.  The appellant remarried in November 1974 and has been 
married to the same spouse ever since.

3.  At the time of her remarriage, the appellant was under 
the age of 57 years.

4.  The appellant's DIC benefits were terminated at the time 
of her remarriage.


CONCLUSION OF LAW

The appellant is not eligible for reinstatement of DIC 
benefits as the remarried widow of a veteran as a matter of 
law.  38 U.S.C.A. § 103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.50, 3.55 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as a general rule, VA has 
a duty to assist a claimant in developing the facts pertinent 
to his or her claim, and to notify him or her of the evidence 
necessary to complete an application for benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  However, for the 
reasons detailed below, the Board concludes that the 
appellant's claim must be denied as a matter of law.  In 
VAOPGCPREC 5-2004, VA's Office of General Counsel held that 
the law does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that neither the duty to assist nor the duty to 
notify is applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married at the time of his 
death in December 1968.  Following the veteran's death, the 
appellant received DIC benefits, which were terminated upon 
her remarriage in September 1974.  At the time of her 
remarriage, the appellant was under 57 years old, and is 
still currently married to the same spouse.

The appellant is claiming that her DIC benefits should be 
restored based on an amendment to Title 38 of the United 
States Code, effective January 1, 2004, which states that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of the 
veteran.  38 U.S.C.A. § 103(d)(2)(B).  She acknowledged at 
her May 2006 hearing that she was under age 57 at the time of 
her remarriage, but that the age requirement is arbitrary, 
capricious, and discriminatory.  In addition, she described 
her need for the DIC benefits at this hearing, to include the 
expenses from her numerous health problems.

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. 
§ 103(d); 38 C.F.R. § 3.55.  Recent legislation has carved 
out some limited exceptions, providing for specific benefits 
to certain surviving spouses whose remarriages are still 
intact.  In the Veterans Benefits Act of 2002, retention of 
CHAMPVA benefits was authorized for surviving spouses who 
remarried after the age of 55.  Pub. L. 107-330, § 101(a), 
116 Stat. 2820 (2002) (codified at 38 U.S.C.A. § 
103(d)(2)(B)).  The following year, legislation was enacted, 
permitting surviving spouses who remarried after the age of 
57 to retain additional VA benefits, such as DIC and 
dependents' educational assistance.  Veterans Benefits Act of 
2003, Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C.A. § 103(d)(2)(B)).

Thus, the law as it stands currently authorizes DIC benefits 
for surviving spouses who are currently remarried, but only 
if they remarried after the age of 57.  The Board is unaware 
of the reasons for the selection of this age as the cutoff; 
indeed, examination of the legislative history discloses that 
55 years was the age originally proposed.  However, that is 
not the version of the bill that passed, and the Board's 


function is to apply the law, as it stands, to the facts of a 
particular case.  The legislative history is only important 
if the law is ambiguous on some point; here, the law clearly 
authorizes benefits only with the stated age limitations.

In this case, as mentioned above, the record reflects and the 
appellant does not dispute that she was under age 57 at the 
time of her remarriage in September 1974.  The Board 
acknowledges that had she been 57 when her remarriage had 
taken place she would be entitled to reinstatement of DIC 
benefits under the current law, and understands that at least 
part of her current frustration is based on the seemingly 
arbitrary age cut-off.  The Board is sympathetic to the 
appellant's arguments, but, unfortunately, is unable to 
provide a legal remedy, as the law is clearly stated.

In this regard, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  See, e.g., Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 
L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 
16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Further, the United States Supreme Court, in 
Richmond, went so far as to point out that "[i]t is a federal 
crime, punishable by fine and imprisonment, for any 
Government officer or employee to knowingly spend money in 
excess of that appropriated by Congress."  Richmond, 110 S. 
Ct. at 2474.

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The appellant is encouraged, however, to keep 
abreast of any future changes to this law, and she should 
reopen her claim if the law changes to allow DIC in her 
circumstances.



ORDER

Entitlement to reinstatement of DIC benefits as a remarried 
widow is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


